Citation Nr: 1616216	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  11-18 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for residuals, chip fracture, left foot with degenerative joint disease (DJD).

2. Entitlement to an initial rating in excess of 10 percent for residuals, chip fracture, left foot with DJD and painful, limited motion of the ankle.

3. Entitlement to service connection for a low back disability, to include as secondary to a service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2010 and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

As noted in the prior Board remand, the service connection claim and increased rating claims were addressed in two separate statements of the case that were issued simultaneously. In response to these, the Veteran submitted a single substantive appeal indicating he was appealing all issues in any statements of the case issued by the RO. This constituted a perfection of his appeal of both the service connection and increased rating claims. As such, the Veteran has properly and timely perfected an appeal as to all three issues and all three issues are before the Board.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, there is no evidence that the Veteran is unemployable due to his service-connected disabilities, and stated during his April 2015 hearing that he was in fact employed. See April 2015 hearing transcript at 5. Therefore, entitlement to TDIU has not been raised by the record.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC.

The Board remanded the issues on appeal for additional development in June 2015. The requested examinations having been provided, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2015. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to an increased rating in excess of 10 percent for residuals, chip fracture, left foot with DJD and entitlement to service connection for low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

For the entire period on appeal, the Veteran's residuals, chip fracture, left foot with DJD and painful, limited motion of the ankle has been manifested by pain on motion, edema, tenderness, stiffness, weakness, fatigue, dorsiflexion to 12 degrees at worst and plantar flexion to 38 degrees at worst, resulting in moderate limitation of flexion of the ankle. Marked limitation of motion has not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for residuals, chip fracture, left foot with DJD and painful, limited motion of the ankle have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

The VLJ clarified the issues and explained the concepts of an evaluation, The VLJ inquired as to the existence of evidence. The VLJ determined that additional development was necessary to include scheduling a VA examination. The actions of the VLJ supplement the VCAA and complies with 38 C.F.R. § 3.103. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. 

VA requested the Veteran's service treatment records from the National Personnel Records Center, Service Medical Records Center and Naval Reserve Personnel Center. 38 C.F.R. § 3.159(c)(2). In February 1996, April 1996 and May 1996 correspondence, respectively, each facility indicated that no treatment records could be located, and therefore that further attempts to obtain the records would be futile. Id. In May 1996 correspondence, VA informed the Veteran of the records they attempted to obtain, the efforts made to obtain them, further actions VA was going to take on the claim, and that the Veteran was ultimately responsible for submitting the records. 38 C.F.R. § 3.159(e). Separate May 1996 correspondence also informed the Veteran of alternative sources of information that could be submitted in lieu of service treatment records. Thus, VA made adequate attempts to obtain the records, and provided sufficient notice of their inability to do so to the Veteran. 38 C.F.R. § 3.159(c)(2), (e).  No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in May 2010, October 2010, June 2012, and October 2015. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports and opinions to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's increased rating and service connection claims. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the service-connected residuals of a left foot chip fracture with DJD and limited motion of the ankle has not materially changed and a uniform evaluation is warranted for the entire period on appeal.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's contends he is entitled to a rating in excess of 10 percent for residuals, chip fracture, left foot with DJD and painful, limited motion of the ankle, hereinafter referred to as a "left ankle disability." The Veteran's left ankle condition is rated under Diagnostic Code 5271, governing limitation of motion of the ankle. Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of motion of the ankle, and a 20 percent rating is warranted for marked limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5171.

The terms "moderate" and "marked" are not defined in the rating schedule. However, guidance can be found in the M21-1 Adjudication Procedures Manual. Specifically, the manual states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion. See VBA Manual M21-1, III.iv.4.A.3.k. 

The Board notes that the VA adjudication Procedures manual M21-1MR is not binding upon the Board. The Board, in its consideration of appeals, "is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs, but not by Department manuals, circulars, or similar administrative issues." 38 C.F.R. § 19.5; see also 38 U.S.C.A. § 7104(c). However, this does not prevent the manual, and the measurements contained therein, from serving as a benchmark when evaluating the degree of severity of limitation of motion of the ankle.

During the period on appeal, the Veteran has stated that his left ankle disability is manifested by pain, stiffness, limitation of motion, interference with weight bearing, and stiffness. See April 2015 Hearing Transcript at 6-8. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of the left ankle disability during the course of the appeal.

The Veteran was provided with VA examinations concerning the left ankle in May 2010, October 2010, June 2012, and October 2015. The October 2010 examiner noted the Veteran reported no pain, locking, flare-ups, swelling or instability, as well as unimpaired activities of daily living. The Veteran did endorse stiffness, more so in the morning. On examination the Veteran was noted to have a completely normal range of motion, with dorsiflexion to 20 degrees and plantar flexion to 45 degrees, both without pain. There was no further loss after repetitive testing. The ankle was noted to be stable after testing, and there was no evidence of neurological involvement in the ankle. X-rays were noted as normal.

The May 2010 examiner noted complaints of pain and weakness, with limitation of motion and interference with weight bearing. The examiner found there to be pain on range of motion, with dorsiflexion to 16 degrees and plantar flexion to 38 degrees. After repetitive testing, dorsiflexion was noted to be reduced by 4 additional degrees, resulting in 12 degrees of dorsiflexion. Pain, weakness, painful motion, edema, tenderness and abnormal movement were all found to be present. Ankylosis was not present. 

The June 2012 examiner noted that the Veteran reported pain on weight-bearing and an altered gait. On examination the Veteran had plantar flexion to 45 degrees and dorsiflexion to 20 degrees with no objective evidence of pain. No further loss of function was present after repetitive testing. Pain on palpation, as well as pain and tenderness at both the insertion site of the Achilles and adjacent to the lateral malleolus was present. No, instability, ankylosis, or loss of use was found.

Finally, the October 2015 examiner noted that the Veteran reported daily pain, with flare-ups resulting in increased pain. On examination the Veteran was found to have full range of motion, with 20 degrees of dorsiflexion and 45 degrees of plantar flexion. No further loss of motion or functional after repetitive testing was found. There was no objective evidence of pain, no pain on weight bearing or evidence of crepitus, however there was objective evidence of localized tenderness or pain on palpation affecting the Achilles tendon. Ankylosis was not present, nor was any joint instability or loss of use. There is no evidence that any of the four examiners were not competent or credible, and as the examination reports were based on accurate facts and objective examinations of the Veteran, they are entitled to significant probative weight in determining the severity of the Veteran's left ankle disability during the course of the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records reflect occasional complaints of ankle and foot pain and continued treatment for the residuals of the fracture, but no range of motion testing is of record. Further, the records contain no evidence of ankylosis, malunion or loss of use. As such, these records are of limitation probative value with respect to the severity of the Veteran's ankle limitation of motion during the period on appeal.

Based on the lay and medical evidence of record, the Board finds that a rating in excess of 10 percent for the left ankle disability is not warranted. The Veteran has been assigned a 10 percent evaluation for the left ankle disability. This evaluation contemplates pain on motion, and is also consistent with moderate limitation of motion. In order to warrant a higher evaluation, the disability must approximate marked limitation of motion. DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.7.

The medical evidence, specifically the VA examination reports, all clearly indicate that the Veteran's limitation of motion has at no point approached five degrees or less of dorsiflexion or 10 degrees or less of plantar flexion. Indeed, the May 2010 examiner noted the lowest measurements of 12 degrees of dorsiflexion after repetitive testing, but still overall described the Veteran's symptomatology as mild in nature. While the Board notes the Veteran's competent and credible statements concerning pain, stiffness and interference with weight bearing, these statements are outweighed by the objective medical evidence of record showing that the Veteran's overall level of left ankle symptomatology does not more nearly approximate the level contemplated by a 20 percent rating for marked limitation of motion.

In evaluating the Veteran's current level of disability, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The Veteran has, at different times, complained primarily of pain on use, limitation of motion, stiffness and interference with weight bearing, which he is competent to report. Jandreau, 492 F.3d 1372. However, all four VA examiners specifically took into account the presence of these symptoms when evaluating the range of motion of the Veteran's ankle, and all four found that even when considering the effects of these symptoms the Veteran's range of motion did not meet or approach the level of limitation contemplated by a 20 percent rating for marked limitation of motion. 38 C.F.R. §§ 4.40, 4.45; see also VBA Manual M21-1, III.iv.4.A.3.k. Further, the Veteran is already in receipt of the minimally compensable rating for limitation of motion of the ankle, and therefore his complaints of pain on motion are fully contemplated. 38 C.F.R. § 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. There is no medical or lay evidence showing that the Veteran's left ankle disability is manifested by ankylosis, and indeed all of the medical evidence reflects that range of motion is present. 38 C.F.R. § 4.71a, Diagnostic Code 5270. There is further no medical or lay evidence of ankylosis of the subastragalar or tarsal joint specifically, malunion of the os calcis or astragalus, astragalectomy, shortening of the lower extremity, or loss of use. 38 C.F.R. § 4.71a, Diagnostic Codes 5167, 5272-5275. Therefore, higher or alternative ratings under any of these potentially applicable Diagnostic Code are not warranted in this case.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of 10 percent for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the appeal. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. The preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's left ankle disability. As such, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. 38 C.F.R. § 4.3. For these reasons, the claim is denied.
III. Extraschedular Considerations

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's left ankle disability is manifested by limitation of motion, pain on motion, edema, tenderness, stiffness, weakness, and fatigue. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for musculoskeletal disabilities. See 38 C.F.R. § 4.71a, Diagnostic Code 5271. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which considers the overall effect of the Veteran's symptomatology on his range of motion. In short, there is nothing exceptional or unusual about the Veteran's left ankle disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for residuals of a left foot chip fracture with DJD and residuals of a left foot chip fracture with DJD and painful, limited motion of the ankle. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's left ankle disability combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating in excess of 10 percent for residuals, chip fracture, left foot with DJD and painful, limited motion of the ankle is denied.


REMAND

In a recent December 2015 VA examination report, the examiner stated that the Veteran's plantar fasciitis is a progression of the service connected chip fracture residuals. This is in conflict with the prior medical evidence of record, specifically the October 2010 and October 2015 opinions which state that the plantar fasciitis is not related to the chip fracture residuals or to service. As there is conflicting medical evidence concerning an issue that could affect the assigned rating, the Board finds that it must remand the claim for a new examination.

Concerning the issue of entitlement to service connection for a low back disability, the October 2010 and October 2015 VA examinations stated that the Veteran's low back disability is not related to the residuals of his left foot chip fracture, as it was not this disability that caused the Veteran's altered gait. Instead, the examiners attributed the altered gait to the Veteran's plantar fasciitis, which they indicated was not related to the residuals of the chip fracture or to service. As noted above, a December 2015 opinion indicated that the plantar fasciitis was a progression of the residuals of a left foot fracture, and thus a new left foot examination is necessary. 

As a determination concerning whether plantar fasciitis is a progression of the service connection left foot fracture residuals could potentially affect the claim for service connection for a low back disability, the Board finds the two claims are inextricably intertwined. Harris v. Derwinski, 1 Vet. App. 180 (1991). Thus, the claim of service connection for a low back disability as secondary to the left foot fracture residuals must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a medical professional of sufficient expertise in order to ascertain the current severity of his service-connected residuals of a left foot chip fracture with DJD. The electronic claims file should be reviewed by the examiner and a note that it was reviewed should be included in the examination report. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

The examiner should describe the nature and severity of the disabilities, as well as the degree of occupational impairment, if any, resulting therefrom.

The examiner should opine as to whether the diagnosed plantar fasciitis is a symptom or progression of the service-connected residuals of a left foot chip fracture with DJD. 

Attention is invited to October 2010 and October 2015 VA examination reports stating that plantar fasciitis is not related to or a symptom of the left foot chip fracture, and a December 2015 VA examination report stating that the plantar fasciitis was a progression of the residuals of a left foot chip fracture.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's low back disability. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the low back disability, to include a lumbar strain, was caused by the service-connected residuals of a left foot chip fracture?

b) If the residuals of a left foot chip fracture did not cause the low back disability, is it at least as likely as not (a fifty percent probability or greater) that the low back disability was aggravated (permanently worsened beyond its natural progression) by the residuals of a left foot chip fracture?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of left knee disability by the service-connected disability.

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to October 2010 and October 2015 VA examination reports stating that plantar fasciitis caused the Veteran's altered gait, and lay statements from the Veteran indicating that pain in his foot has caused an altered gait which caused in his low back disability.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


